Citation Nr: 1608821	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for the residuals of cerebral vascular accidents to include secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1968.  This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before an Acting Veterans Law Judge in April 2010.  A transcript of the hearing is associated with the Veteran's claims file.  In August 2010 the Board remanded the case for additional development.  

In June 2014, the Veteran was advised that the Acting Veterans Law Judge was no longer employed at the Board and he was given the opportunity to have another hearing before a Veterans Law Judge.  In a correspondence received in June 2014, the Veteran elected to have another hearing before a Veterans Law Judge.  In June 2014 the Board remanded the case for this procedural due process development.

The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 remand, per the Veteran's request, the Board requested that the Veteran be scheduled for a hearing at the RO before a Veterans Law Judge via videoconference.  Such hearing has not been scheduled and the record does not show the request was withdrawn.  Where the requested development has not been completed, further action is necessary to comply with the remand directive.  Stegall v. West, 11. Vet. App. 268, 271 (1998).  Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.   See 38 U.S.C.A. § 7107; 38 C.F.R § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Board videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




